COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      John Khoury v. Prentis B. Tomlinson Junior

Appellate case number:    01-16-00006-CV

Trial court case number: 2012-61491

Trial court:              281st District Court of Harris County

        Appellant, John Khoury, has filed an agreed motion to postpone oral argument. We
GRANT the motion. The case will be submitted to the panel on Tuesday, December 6, 2016.
During the submission conference, the panel will discuss what date, if any, the case should be set
for oral argument. The parties will be notified of any date that is chosen.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                   Acting individually


Date: December 5, 2016